DETAILED ACTION 
                                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan 31, 2017 has been entered. 

Allowable Subject Matter
                        2.         Claims 71-72, 74-75 and 77-78 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.          

Response to Arguments
3.	This action is response to applicant’s communication filed on 12/22/21. Based on new ground of rejection, applicant’s arguments regarding amended claims are moot.


Claim Rejections - 35 USC § 112


4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The claims 34-78 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the newly added limitation “ wherein the second heat map of the radio resource trajectory Is indicative of an amount of bandwidth available at a location and time” not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure"
 wherein the second heat map of the radio resource trajectory Is indicative of an amount of bandwidth available at a location and time”. To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or amend the claims according to the specifications.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 


5.        Claims 34-36, 46-48 and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2012/0158492, hereinafter Ye) in view of Coutts et al. (US 2012/0173477, hereinafter Coutts) and further in view of Herriot (US 2014/0114606, hereinafter Herriot).
	Regarding claim 34, Ye discloses:	
	receiving a request for radio resources from a user device (Para 0004; receiving request from a user); 
	generating a first heat map of at least one tendency for the user based on the at least one user behavior pattern (para 0029; Heat maps can be used to depict how much attention a specific portion or segment of a media area gets from consumers or similar consumers.  These maps provide visual insight into consumer behavior.  The heat maps provide an indication as to what content the viewing consumers care about the most, what they read/watch, and what they completely skip over.  In other words, the maps assist in deciphering what most users on average are clicking on or gravitating to.  The heat map can be constructed using data from aggregated user logs on a backend server, for example.  Heat maps can be generated based on aggregate interaction logs of similar users), wherein the at least one user behavior pattern comprises at least one usage context metric of the user (para 0028 and 0031; the system may use a specific attention model to define a context for processing media content, where the context can create a taxonomy and/or weighting condition for attention types.  For example, in certain contexts one type of attention may be valued over another, e.g., a user constantly rewinding a video clip vs.  the user fast forwarding the video clip); generating a second heat map (para 0050; 0063 and 0064; generating multiple heat maps).

	In an analogous art, Coutts discloses scheduling radio resources based on the heat map (para 0021; heat map used to schedule the resources), wherein the user device is configured to communicate using the scheduled radio resources (para 0053; user uses the resources). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ye’s method by adding Coutt’s disclosure in order to dynamically adjust the resource allocation of a communication system.
Ye/Coutts does not explicitly disclose that the second heat map is of a radio resource trajectory, wherein the second heat map of the radio resource trajectory is indicative of an amount of bandwidth available at a location and time.
In an analogous art, Herriot discloses that the second heat map is of a radio resource trajectory (para 0034 and 0035; heat map of resources), wherein the second heat map of the radio resource trajectory is indicative of an amount of bandwidth available at a location and time (para 0042 and 0044; bandwidth at different times and locations). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ye/Coutt’s disclosure by adding Herriot’s disclosure in order to present the utilization and availability of resources of a communication system.
	Regarding claims 46, and 58, Ye discloses a radio resource controller, comprising: a memory configured for storing instructions (para 0041; memory to store instructions); and a processor configured to execute instructions stored in the memory to perform the method steps of claim 34 (para 0041; processor to execute the instructions stored in the memory). 

	In an analogous art, Coutts discloses receiving the request for radio resources from a user device further comprises: receiving a plurality of requests for radio resources from a respective plurality of user devices (Para 0055 and 0061; there can be multiple users sending the requests). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ye’s method by adding Coutt’s disclosure in order to accommodate multiple users based on the available resources.
Regarding claims 36, 48, and 60, Ye does not that the plurality of multiple devices include at least two different types of devices.
In an analogous art, Coutts discloses that the plurality of multiple devices include at least two different types of devices (Para 0053 and 0061; user devices can be of different types, any machine that can communicate can be a user). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Ye’s method by adding Coutt’s disclosure in order to accommodate multiple users based on the available resources.
6.        Claims 37-39, 49-51, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Ye /Coutts/Herriot and further in view of Garin et al. (US 2013/0257657, hereinafter Garin).
Regarding claims 37, 38, 49, 50, 61 and 62, Ye/Coutts/Herriot does not explicitly disclose that wherein the first heat map of trajectories is based on a location of the user device and a mode of mobility of the user.
In an analogous art, Garin discloses that the first heat map of trajectories is based on a location of the user device and a mode of mobility of the user (Fig. 8; Para 0061; generating heat map of user locations). It would have been obvious to one of ordinary skill in the art at the time of 
	Regarding claim 39, 51, and 63, Ye/Coutts/Herriot does not explicitly disclose that wherein the location of the user device is at least one of a symbolic location and a set of locations.	
In an analogous art, Garin discloses that wherein the location of the user device is at least one of a symbolic location and a set of locations (Para 0057 and 0058). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Ye/Coutts/Herriot's method by adding the limitation of Garin in order to provide a visual representation of user pattern that helps to  allocate the resources accordingly.
7.	Claims 40-43, 52-55, and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Ye/Coutts/Herriot and further in view of Smith et al. (US 2013/0301609).
	Regarding claims 40, 52 and 64, Ye/Coutts/Herriot does not explicitly disclose that the request for radio resources is a request for radio resources of a non-commercial operator network.
In an analogous art, Smith discloses that the request for radio resources is a request for radio resources of a non-commercial operator network (Para 0180; private network). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Ye/Coutts/Herriot's method by adding the limitation of  Smith in order to manage and monitor spectrum resources based on time, space and frequency.
Regarding claims 41, 53, and 65, Ye/Coutts/Herriot does not explicitly disclose that the non-commercial operator network is one of a private LTE network, a private Wi-Fi network, and a private shared wireless network.
In an analogous art, Smith discloses that that the non-commercial operator network is one of a private LTE network, a private Wi-Fi network, and a private shared wireless network (Para 0180; LTE). It would have been obvious to one of ordinary skill in the art at the time of invention 
Regarding claims 42, 54, and 66, Ye/Coutts/Herriot does not explicitly disclose that the private network shares spectrum with at least one other wireless network.
In an analogous art, Smith discloses that the private network shares spectrum with at least one other wireless network (Para 0167; and 0169). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Ye/Coutts 's method by adding the limitation of Smith in order to manage and monitor spectrum resources based on time, space and frequency.	
Regarding claim 43, 55, and 67, Ye discloses determining infrastructure coverage or coverage gap based on a quality of experience (QoE) expected by the user in the at least one usage context metric (para 0054 and 0073).
8.	Claims 44-45, 56-57 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Ye/Coutts/Herriot/Smith and further in view of Lee et al. (US 2008/0312979, hereinafter Lee).
	Regarding claim 44, 56, and 68, Ye/Coutts/Herriot/Smith does not explicitly disclose quantifying immediate and expected return on investment for alternate forms of infrastructure based on the determined infrastructure coverage or coverage gaps.
In an analogous art, Lee discloses wherein the processor is further configured to execute instructions stored in the memory to quantify immediate and expected return on investment for alternate forms of infrastructure based on the determined infrastructure coverage or coverage gaps (para 0171 and 0172; ROI on infrastructure). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Ye/Coutts/Herriot/Smith’s method by adding Lee’s disclosure in order to provide financial analysis of a communication system.

In an analogous art, Lee discloses wherein the alternate forms of infrastructure comprise at least one of a macro cell tower, a small cell, or a user equipment (UE) (para 0182; IT infrastructure includes a macro cell tower and a small cell). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Ye/Coutts/Herriot/Smith 's method by adding Lee’s disclosure in order to provide financial analysis of different available infrastructure options.
9.	Claims 70, 73, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Ye/Coutts/Herriot and further in view of Famili (US 2012/0191434, hereinafter Famili).
	Regarding claims 70, 73 and 76, Ye/Coutt/Herriot does not explicitly disclose wherein the second heat map of the radio resource trajectory is based on a beginning shadow price and an ending shadow price.
In an analogous art, Famili discloses wherein the second heat map of the radio resource trajectory is based on a beginning shadow price and an ending shadow price (para 0161; shadow prices are graphed to represent the network analysis). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Ye/Coutts/Herriot's method by adding Famili’s disclosure in order to visually present the network analysis to improve the quality of a communication system. 

Conclusion	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462